The Judges,
after argument, were unanimously of opinion, that the presumption of law, from the length of time the first husband had been absent without her ever hearing from him, and the report of his death, were strongly in her favour. That the presumption of law in support of marital rights was much more favoured than a presumption against them, especially when such unfavoujable presumption went to bastardize the issue of a marriage, apparently legal arid proper.
Rule for new trial made absolute.
All the Judges present.
N. B. On the second trial there was a verdict in favour of the claimants, in consequence of which she and her children had a distributive share of the deceased’s estate apportioned off to the iru